Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Applicant’s election without traverse of species 1A, 2A and 3B in the reply filed on April 12, 2022 is acknowledged.
	After further reconsideration, species 3A and 3B have been rejoined, as being indistinguishable for an isolated plate, as claimed, as “top” and “bottom” are only relevant in a particular structural arrangement of plates.
	The claims examined are 1, 2, 5-9, 12-14, and 20-28. Claims 3, 4, 10, 11and 15-19 have been withdrawn from consideration as being drawn to non-elected species.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 5-9, 12-14 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the independent claims, “the pattern is based at least in part, on phyllotaxis” is unclear. “phyllotaxis” is defined by the specification as referring to the arrangement of a pattern of leaves and flowers in a plant stem. It is unclear as to how the arrangement of leaves and flowers on a vertical stem relate to an arrangement on a plate. It is also unclear as to how “phyllotaxis” structurally limits the claim, as there are numerous patterns found in plants. It is further unclear as to how much of a percentage or other arrangement of configurations is defined by “partially.”
	“Wetting” and non-wetting” also require further definition as to which fluid is wetting and which is non-wetting.
	Claims 8, 9, 12-14, 21 and 22 are unclear, as they require an arrangement that is in combination with a fluid flow or arranged so as to have a top and bottom surface rather than dealing with the independent plate claimed in claim 1 or an independent plate assembly as claimed in claim 20.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 5, 6, 20, 21, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivaramakrishnan.
	Sivaramakrishnan discloses a coalescer plate (see paragraph 29) comprising an arrangement of wetting (122) and non-wetting (124) regions in a phyllotaxis pattern (figures 2, 4A-6F) that appears to be at least partially bijugate or tricussate, and in the form of squares or rectangles, as claimed. With respect to claims 20, 21, 26 and 27, figure 1 appears to show such a coalescer pack. With respect to claim 21, parallel alignment appears to be shown by the flow arrows in figure 2. 
6.	Claims 12-14, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnan.
	With respect to claims 12-14, it is submitted that, unless a specific plate orientation and flow direction are recited, the plates may obviously be in any orientation; and that Sivaramakrishnan discloses “a surface” (see paragraph 28) thus implying that either surface may be used as necessary. With respect to claims 22 and 23, it is submitted that the angle and spacing would have been obvious matters of optimization for one skilled in the art, depending on the characteristics of the fluids to be separated, and therefore fail to patentably distinguish over the prior art.
7.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnan in view of UK patent 2 374 818 (Lawrence).
	Claim 7 differs from Sivaramakrishnan in recitation of protrusions. It is known to have a plate with alternating wetting and non-wetting protrusions, as shown by Lawrence (figures 3A-4). It would therefore have been obvious for one skilled in the art to provide protrusions in the pattern of Sivaramakrishnan, to optimize separation. With repsect to claims 8 and 9, see figure 2 of Sivaramakrishnan and figure 3D of Lawrence.
8.	Claim, 24, 25 and 28 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivaramakrishnan in view of Wright.
	Claims 24 and 25 differ from Sivaramakrishnan in recitation of plural modules with vertical channels between them; while claim 28 differs in recitation of plates oriented in opposite directions. Such arrangements are known, as exemplified by Wright (see figures 1, 2, 4, 6 and 9), and would therefore have been an obvious arrangement of plates in Sivaramakrishnan, to optimize separation.
9.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	There is no teaching or suggestion to orient the pattern in a Fibonacci spiral.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References of general interest include Connelly, Kall, Smith, Melis, Aymong, and Pelton. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778